Title: To Thomas Jefferson from the Board of War, 2 November 1779
From: Board of War
To: Jefferson, Thomas



Sir
War Office, Williamsburg. November 2nd 1779.

Your Excellency having inadvertently mistated to the Assembly, the nature of the Requisition, made by the Board of War, and approved by the Executive; for the appointment of a second Clerk to our Office; We take liberty by the inclosure accompanying this, to inform you more fully of the meaning of our Request. We had not in Idea, the space of two months, or any time, shorter than the duration of our Office, when we solicited the Aid of an additional Clerk. This may be easily discovered by the unlimited terms, in which, our Solicitation is expressed. Under the Sanction of the approbation of the Honorable the Lieutenant Governour in Council,  we called to our Assistance, a young Gentleman, who enjoyed a permanent Provision in the Auditors Office, which it is hardly to be suppos’d he woud have relinquished, for the short Enjoyment of a two months Profit; and it surely woud have been treachery in us, to have seduced him so far from his real Interest, had we have thought our appointment woud have had so short an Existance. But independent of this, when the multifarious and extensive duties of our Office are properly understood, we are induced to believe, that the appointment we have solicited, will not be thought supernumerary. One Gentleman of the Honorable Council, at least, well knows from experiment, the trouble and business resulting from the naval department, and he, I dare say, can attest that the time of one Clerk was fully engrossed by a proper attention to maritime Affairs. And we trust, your Excellency and the Council will readily think, that the various Objects of Employment pointed out by Law, and referred to us by your Honorable Board, will form matter[s] of Business, sufficient to engage the Labor and assiduity of a second Clerk.
Conceiving the reputation of our official Characters, interested to support the appointment we made, under the positive approbation and Licence of the Supreme Executive, We have to request, that your Excellency will represent to the Assembly, the real State of this matter, which by the determination of the House of Delegates of yesterday, appeared to be exceedingly misconceived.
We have the Honor to be Your Excellency’s most obt Servts.,

jas lnnes samuel griffin jas. barron geo: lyne

